Blake, J.
(dissenting, with whom Meade, J., joins). I respectfully dissent. In my view, the evidence was insufficient for the *541judge to issue a harassment protection order. In reviewing a civil harassment order, we consider whether the judge could find, by a preponderance of the evidence, together with all permissible inferences, that the defendant committed “[three] or more acts of willful and malicious conduct aimed at a specific person committed with the intent to cause fear, intimidation, abuse or damage to property and that [did] in fact cause fear, intimidation, abuse or damage to property.” G. L. c. 258E, § 1, inserted by St. 2010, c. 23. See O’Brien v. Borowski, 461 Mass. 415, 420 (2012); Seney v. Morhy, 467 Mass. 58, 60 (2014). The plaintiff bears the burden of proving that each of the three qualifying acts was maliciously intended, defined by G. L. c. 258E, § 1, as being “characterized by cruelty, hostility or revenge,” and that each act was intended by the defendant to place the plaintiff in “fear of physical harm or fear of physical damage to property” (emphasis supplied). O’Brien v. Borowski, supra at 427.
A victim’s response to the conduct in question is viewed subjectively, as opposed to the reasonable person standard articulated in the criminal harassment statute. Compare G. L. c. 258E, § 1 (acts must “in fact cause fear, intimidation, abuse or damage to property”), with G. L. c. 265, § 43A, as appearing in St. 2010, c. 92, § 10 (pattern of conduct or series of acts that seriously harms that person and “would cause a reasonable person to suffer substantial emotional distress”). It is “the entire course of harassment, rather than each individual act, that must cause fear or intimidation.” O’Brien, supra at 426 n.8.
In finding sufficient evidence for the extension of the order, the judge relied on the following three acts: (1) the sexualized comment made during the FaceTime video chat; (2) the “make your life a living hell” threat; and (3) the expressed desire to punch the plaintiff in her breasts.
As for the third act, I agree that the threat to punch the plaintiff in the breasts meets the requirements of the statute, as it is an unambiguous threat of violence. In contrast, the remaining acts do not, in my view, overtly express or imply an intent to physically harm the plaintiff. Apart from embarrassing her and preventing her from sharing the video recording, any further, malicious intent is unclear without testimony from the defendant about what he intended by his actions and statements. No such testimony was elicited, apart from the defendant’s affirmations that he “just said things without thinking” and “without any *542intention of carrying out any of these things.” Just as sparse is the record evidence of the plaintiffs fear of physical harm, save that she was generally angry, embarrassed, and afraid. Critically, nowhere in the plaintiff’s testimony did she articulate what she was afraid of, and the evidence is not so strong as to permit that inference on the record as it stands.
Equally important to the analysis is the fact that the defendant was eleven years old and in the sixth grade when the acts occurred. While the language of G. L. c. 258E does not delineate between adult and juvenile defendants, with the exception of jurisdiction, the age of the defendant cannot be ignored. In the context of juvenile sentencing, the United States Supreme Court has addressed the significant gaps between juveniles and adults, noting that children have a “lack of maturity and an underdeveloped sense of responsibility, leading to recklessness, impulsivity, and heedless risk-taking” and that “children are more vulnerable ... to negative influences and outside pressures, including from their family and peers ...” (quotations and citation omitted). Miller v. Alabama, 132 S. Ct. 2455, 2464 (2012) (Miller).1
The defendant’s intent, beyond embarrassing the plaintiff and sidestepping personal responsibility, is all the more uncertain when applying the principles set forth in Miller and its progeny. The nature of the defendant’s actions and words indeed display those traits described in Miller, lack of maturity and sense of responsibility, leading to impulsive behavior resulting in unintended consequences.2,3 The defendant’s lack of appreciation for and understanding of his actions is especially apparent in the sophomoric words he used (i.e., titties and jugs of milk) and the *543name he called the plaintiff (“. . . bitch”).4
The plaintiff counters that the sexual nature of the comments, when considered in the totality of the circumstances, must have been intended to cause the plaintiff fear, or at least, to be intimidated. Specifically, the plaintiff contends the FaceTime incident, viewed in the context of the defendant’s subsequent pronouncement that he would make the plaintiff’s life a living hell if she showed the video recording to anyone, is an act of harassment. Even assuming, arguendo, that this “threat” is sufficient to constitute an act of harassment, there remains a question whether the defendant’s prior, initial statement was made with the intent to place the plaintiff “in fear of physical harm or physical damage to property,” O’Brien, 461 Mass. at 427, or was simply a statement of juvenile attempted sexual bravado or offensiveness. There is, indeed, no evidence that the initial statement was made with intent to place the plaintiff in fear of physical harm, as O’Brien requires. Moreover, the statute requires three acts. The plaintiff also argues that the recitation of the defendant’s fantasy is an act of harassment. Again, without more detail about the defendant’s intent and the plaintiff’s response, the evidence was insufficient to conclude that this was an act of harassment.5
While the actions of the defendant cannot be condoned, and the fear and embarrassment felt by the plaintiff are certainly real and understandable, on this record the plaintiff has not sustained her burden of proof. For these reasons, I dissent.

 The Supreme Judicial Court applied the rationale of Miller in Diatchenko v. District Attorney for Suffolk Dist., 466 Mass. 655, 667-671 (2013) (Diatchenko I), again in the context of sentencing, and has cited the same principles in Doe, Sex Offender Registry Bd. No. 68549 v. Sex Offender Registry Bd., 470 Mass. 102, 115 (2014) (registration of sex offenders), and Diatchenko v. District Attorney for Suffolk Dist., 471 Mass. 12, 23 (2015) {Diatchenko IT) (parole for juvenile offenders). See Watts v. Commonwealth, 468 Mass. 49, 57 & n.13 (2014) (Watts).


 The application of these principles is even more compelling here, as the defendant was significantly younger at the time of the conduct in question than the defendants in Miller (fourteen), Diatchenko I (seventeen), and Watts (seventeen). See Miller, 132 S. Ct. at 2461-2462; Diatchenko I, 466 Mass. at 656; Watts, 468 Mass. at 50.


 When asked how he felt about what happened, the defendant unconsciously admitted to being impulsive, stating that his behavior “made me feel like it wasn’t who I am. I would not do that. Something just kind of took over me.”


 Notably, the judge considered the plaintiff’s age and maturity level in extending the order, but failed to address these same considerations as they may apply to the defendant.


 It is telling that neither party recalled the specifics of the “pizza fantasy” during their testimony at the evidentiary hearing.